Case: 19-40067      Document: 00515214519         Page: 1    Date Filed: 11/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                      No. 19-40067                       FILED
                                                                 November 26, 2019
                                                                    Lyle W. Cayce
MONICA QUINONES,                                                         Clerk

              Plaintiff - Appellant

v.

WAL-MART STORES TEXAS, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:17-CV-477


Before SOUTHWICK, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       This is an appeal of the district court’s grant of summary judgment to
Wal-Mart in a slip and fall case. After consideration of the briefs, record and
applicable law, we conclude that the matter should be affirmed, essentially for
the reasons stated by the district court. Because the district court did not err
in granting summary judgment, we AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.